Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION
Status of Claims

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. 
Claims 1-14 have been amended.
Claims 1-14 are currently pending and have been examined.

Response to Applicant’s Arguments
4.	Claim Objections: Applicant’s amendments with respect to amended claims 2-7 and 9-14 that are objected have been considered. Examiner hereby withdraws the Claim Objections of these claims.
5.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-14 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks (Pages 6-7), Applicant asserts that Applicant has incorporated the following element into each of independent claims 1 and 8 “implementing artificial intelligence (Al) to decrease the pre-determined percentage cap in response to a finding that a decrease in trading volatility produces an effect of greater magnitude on volatility than was previously recorded.” Applicant respectfully submits that the introduction of a defined algorithm for providing AI to the claimed system overcomes the rejection under 35 U.S.C. § 101. Accordingly, Applicant respectfully submits that independent claims 1 and 8 are in condition for allowance and claims 2-7 and 9-14 also are in condition for allowance since they depend from independent claims 1 and 8.
Examiner respectfully submits that the amended claims do not recite a practical application because for example, independent claim 1 further to the abstract idea includes additional elements of “a processor” and “a computer system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Also, Examiner submits that including artificial intelligence in hedging system (See Specification [0007]) is generic data processing and does not amount to 

Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

8. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-14 are directed to one or more computer readable storage media (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determining a value of an underlying index at a first, pre-determined, intra- day, balancing point, said determining comprising retrieving the value from a trading tape at a point in time that is fixed with respect to the balancing point; determining the value of the underlying index at a second, later-in-time, pre- determined, intra-day and hourly, balancing point, said determining at the second balancing point comprising retrieving the value from the trading tape at a point in time that is fixed with respect to the second balancing point; if the value of the underlying index increased between the first balancing point and the second balancing point, then proportionally increasing, by no more than a pre- determined percentage cap, an exposure of the intra-day index to the underlying index; if the value of the underlying index decreased between the first balancing point and the second balancing point, then proportionally decreasing, by no more than a pre- determined percentage floor, the exposure to the underlying index; compare the current trading volatility of the underlying index to a historic trading volatility of the underlying index; if the current trading volatility is greater than the historic trading volatility, then decreasing the leverage ("deleverage") of the intra-day index with respect to the underlying index; if the current trading volatility is less than the historic trading volatility, then increasing the leverage ("lever") of the intra-day index with respect to the underlying index; and decrease the pre-determined percentage cap in response to a finding that a decrease in trading volatility produces an effect of greater magnitude on volatility than was previously recorded.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including hedging and mitigating risk), namely providing an intra-day balancing of an intra-day index. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor” and “a computer system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 8:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 8 recites the at least following limitations of “determining a value of an underlying index at a first, pre-determined, intra- day, balancing point, said determining comprising retrieving the value from an electronic flow of trading information at a point in time that is as close as possible to the balancing point; determining the value of the underlying index at a second, later-in-time, pre- determined, intra-day and hourly, balancing point, said determining at the second balancing point comprising retrieving the value from the trading tape at a point in time that is as close as possible to the second balancing point; 24if the value increased between the first balancing point and the second balancing point, then proportionally increasing, by no more than a pre-determined percentage cap, an exposure of the intra-day index to a value of underlying index; if the value of the underlying index decreased between the first balancing point and the second balancing point, then proportionally decreasing, by no more than the pre-determined percentage floor, the exposure of the intra-day index to the value of the underlying index; compare the current trading volatility of the underlying index to a historic trading volatility of the underlying index; if the current trading volatility is greater than the historic trading volatility, then decreasing the leverage ("deleverage") the intra-day index with respect to the underlying index; if the current trading volatility is less than the historic trading volatility, then increasing the leverage ("lever") of the intra-day index with respect to the underlying index; and decrease the pre-determined percentage cap in response to a finding that a decrease in trading volatility produces an effect of greater magnitude on volatility than was previously recorded.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including hedging and mitigating risk), namely providing an intra-day balancing of an intra-day index. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 8 further to the abstract idea includes additional elements of “a processor” and “a computer system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered 
Dependent claims 2-7 and 9-14 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 9: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the retrieving the value from the trading tape at a point in time recited in independent claims 1 and 8 by further specifying retrieving the value from a real-time flow of electronic trades of the underlying index. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 10: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the pre-determined cap recited in independent claims 1 and 8 by further specifying that the pre-determined cap is the same as the pre-determined floor. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a 
Regarding dependent claims 4 and 11: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the pre-determined cap recited in independent claims 1 and 8 by further specifying that the pre-determined cap is different from the pre-determined floor. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow if the current trading volatility is greater than the historic trading volatility recited in independent claims 1 and 8 by further specifying the deleverage of the intra-day index with respect to the underlying index further comprises a logarithmic deleverage. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary 
Regarding dependent claims 6 and 13: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow if the current trading volatility is less than the historic trading volatility recited in independent claims 1 and 8 by further specifying the increase of the leverage of the intra-day index with respect to the underlying index further comprises a logarithmic increase in the leverage. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method recited in independent claims 1 and 8 by further specifying reducing, by a return of a risk-free investment, a calculated return of the intra-day index. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary 

Conclusion
9.        The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Jackson et al. (U.S. Pub. No. 2006/0036531) teach short-term option trading system.
	Kiron (U.S. Pub. No. 2013/0046673) teach securitization system and process.
	van Wingerden (U.S. Pub. No. 2018/0276661) teach systems and methods to securely match orders by distributing data and processing across multiple segregated computation nodes.
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691